Citation Nr: 0630061	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  02-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for nonspecific foci of 
white matter signal abnormality in the bifrontal/biparietal 
lobes of the brain, claimed as brain masses.

2.  Entitlement to a compensable rating for a ganglion cyst 
of the left wrist.

3.  Entitlement to an increased initial rating for chronic 
sinusitis, currently rated as 30 percent disabling.

4.  Entitlement to an increased initial rating for migraine 
headaches, currently rated as 50 percent disabling.

5.  Entitlement to an increased initial rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for nonspecific foci of white matter 
signal abnormality in the bifrontal/biparietal lobes of the 
brain, claimed as brain masses.  

The issues of entitlement to a compensable rating for a 
ganglion cyst of the left wrist, entitlement to an increased 
initial rating for chronic sinusitis, currently rated as 30 
percent disabling, entitlement to an increased initial rating 
for migraine headaches, currently rated as 50 percent 
disabling, and entitlement to an increased initial rating for 
a low back disability, currently rated as 20 percent 
disabling are addressed in the remand portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran does not have a current disability related to 
nonspecific foci of white matter signal abnormality in the 
bifrontal/biparietal lobes.


CONCLUSION OF LAW

A current disability related to nonspecific foci of white 
matter signal abnormality in the bifrontal/biparietal lobes 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

The veteran's service medical records demonstrate that after 
expressing complaints regarding chronic headaches, the 
veteran underwent MRI examination of the brain, which 
revealed scattered white matter in both the right and left 
lobes.

Post-service treatment records show that on MRI examination 
of the brain in February 1999, multiple tiny foci of abnormal 
signal in the subcortical white matter bilaterally, along 
with a focal area of enhancement in the left anterior 
cerebral white matter adjacent to the left ventricle and deep 
to the insular cortex, were found.  The differential 
diagnosis included a demyeliting process such as multiple 
sclerosis with an acute lesion that was enhancing versus 
vasculitis.  Other etiologies such as a neoplastic process 
that was enhancing or an infectious etiology were felt to be 
much less likely.

On MRI examination in February 2000, scattered tiny foci of 
high signal abnormality were seen in the bilateral frontal 
and parietal white matter, mostly unchanged compared to the 
previous study in February 1999.  They were nonspecific in 
appearance, and no other focal or diffuse parenchymal 
abnormalities were present.  There was no evidence of mass 
effect, edema, or bleed.  The ventricles were normal in size.  
The impression was nonspecific foci of white matter signal 
abnormality in the bifrontal/biparietal lobes.  The findings 
were considered to be nonspecific, though were thought to 
most likely represent small vessel ischemic insults.  Other 
considerations would include sarcoidosis, Lyme disease, 
lupus, or multiple sclerosis.

Later MRI examinations reflected similar findings, with no 
evidence of a change in the findings.

On examination performed on behalf of VA in April 1999, no 
physical evidence of a stroke or of masses in the brain were 
found.  Additionally, there were no neurological 
abnormalities found.  On VA neurological examination in 
February 2006, the examiner noted that MRI scans dated from 
1996 to 2004 had reported scattered small white matter spots 
that had remained the same, and had consistently been 
referred to as "nonspecific" in nature.  The examiner also 
noted that neuropsychological testing conducted in 2000 was 
done for complaints of poor memory, not for places or events, 
but for misplacing items.  Results were reported as showing 
cognitive slowing and visuo-spatial defects, but no severe 
deficits otherwise were found.  The examiner at that time 
commented on the veteran's "exceptional somatic 
complaints," which the February 2006 examiner stated 
suggested that the veteran's test findings might be a result 
of her preoccupation with her symptoms.  Physical examination 
in February 2006 revealed no neurological abnormalities.  The 
impression was that there was no correlation between her MRI 
findings and her neurological conditions; specifically, her 
service-connected headaches.  Additionally, the findings did 
not reflect cerebral damage sufficient to result in serious 
consequences, and were not otherwise correlated with any 
specific or particular disorder or prognosis.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, 
there is no evidence demonstrating that the veteran has a 
disability associated with MRI findings of scattered tiny 
foci of high signal abnormality were seen in the bilateral 
frontal and parietal white matter.  At no time since the 
spots were first discovered during service has any disability 
associated with the findings been diagnosed.  Neurological 
examination has consistently shown no abnormalities, and the 
February 2006 examiner found that there was no correlation 
between the veteran's service-connected headaches and the MRI 
findings.  Additionally, there is no evidence that the 
veteran has a vascular disorder of the brain associated with 
the MRI findings.

The Board has considered the veteran's stated belief that she 
has a brain disability related to her service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and service connection for nonspecific 
foci of white matter signal abnormality in the 
bifrontal/biparietal lobes of the brain, claimed as brain 
masses, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2000, April 2004, 
and April 2005; rating decisions in October 1999 and April 
2002; a statement of the case in April 2002; and a 
supplemental statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for nonspecific foci of white matter 
signal abnormality in the bifrontal/biparietal lobes of the 
brain, claimed as brain masses, is denied.


REMAND

In March 2000, the RO received a notice of disagreement as to 
the ratings assigned in an October 1999 decision on the 
initial grants of service connection for a ganglion cyst of 
the left wrist, chronic sinusitis, migraine headaches, and a 
low back disability.  By an April 2002 rating decision, the 
RO increased from 30 to 50 percent the rating assigned for 
the migraine headaches, effective March 20, 2000, and 
continued the rating on the other disabilities.  It does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on these issues.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which 
addresses the issues of entitlement to 
increased initial ratings for a ganglion 
cyst of the left wrist, chronic 
sinusitis, migraine headaches, and a low 
back disability.  

The purpose of this REMAND is to allow the veteran the 
opportunity to perfect an appeal.  No inference should be 
drawn regarding the final disposition of these claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


